DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the amendment filed on September 16, 2021.  Claims 1-20 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted November 20, 2020, November 20, 2020, June 14, 2021, and September 27, 2021 have been considered by the Examiner.


Terminal Disclaimer
The terminal disclaimer filed on September 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 7,945,483, US Patent No. 9,754,304, US Patent No. 9,111,308, US Patent No. 9,020,844, US Patent No. 9,129,325, US Patent No. 9,727,904, US Patent No. 8,219,464, US Patent No. 8,521,615, US Patent No. 10,269,030, US Patent No. 10,269,031, US Patent No. 10,489,809, US Patent No. 10,489,810, US Patent No. 9,020,843, US Patent No. 9,818,140, US Patent No. 9,904,933, and US Patent No. 9,904,948 has been reviewed and is accepted.  









Allowable Subject Matter
Currently claims 1-20 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“applying a second set of rules to determine at least one upfront price from at least one of the set of dealers that corresponds to a user-specified vehicle configuration;
generating an interface in response to the user submitting the user-specified vehicle attributes comprising the upfront price displayed as a visual indicator including presenting the upfront price in association with one or more relative price ranges relating to vehicle price records associated with the set of user-specified vehicle attributes to allow the user to view the upfront price in relation to the relative price ranges”

Takaoka (US 2003/0065532 A1) discloses generate an interface based on the pricing data, wherein the interface transaction price based data (Takaoka: paragraph [0243], paragraph [0264]-paragraph [0266], paragraph [0274], Figure 14 disclose manufactured recommended retail price, difference in price, etc (retail price and difference in price gives the set of transaction price and the good price range and the great price range)).  Cars.com (PTO Reference U) discloses transaction prices (page 2 discloses a transaction price and a tab for Kelly Blue Book values).  Neither Takaoka, cars.com, nor any of the other cited references teach, suggest, or otherwise render obvious applying a second set of rules to determine at least one upfront price from at least one of the set of dealers that corresponds to a user-specified vehicle configuration;
generating an interface in response to the user submitting the user-specified vehicle attributes comprising the upfront price displayed as a visual indicator including presenting the upfront price in association with one or more relative price ranges relating to vehicle price records associated with the set of user-specified vehicle attributes to allow the user to view the upfront price in relation to the relative price ranges.   
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625